Title: January [1797]
From: Washington, George
To: 




1. Clear—Wind Westerly. Went to church. [23]


   
   The information in brackets (indicating morning temperatures for the days in January) appears as marginal notes on one diary page and one almanac page.



 


2. Cloudy forenoon—wind westerly. Much company to complement the Season. [18]


   
   New Year’s Day having fallen on Sunday this year, the New Year’s celebration was postponed until today.



 


3. Snowing from 10 oclock until 4—Wind westerly. Went to see Davenports Duck Manufy. [18]



   
   After the Revolution there was a continuing demand in the United States for canvas, or duck, for sails. James Davenport (d. 1797) installed in 1794 at the old Globe Mills on the Germantown Road water-powered machinery of his own invention for “spinning and weaving flax, hemp and tow” (NEEDLESSamuel H. Needles. “The Governor’s Mill, and the Globe Mills, Philadelphia.” Pennsylvania Magazine of History and Biography 8 (1884): 279–99, 377-90., 298). His patent, procured in 1794 for “weaving and beating sail duck,” was the first one issued in the United States for any kind of textile machine (21st Cong., 2d sess., House Doc., No. 50, P. 140; BAGNALLWilliam R. Bagnall. The Textile Industries of the United States including Sketches and Notices of Cotton, Woolen, Silk, and Linen Manufactures in the Colonial Period. Cambridge, Mass., 1893., 222). The work was done by a few boys, one of whom could in a 10– to 12–hour day weave 15–20 yards of sailcloth or spin 292,000 feet of flax or hempen thread. According to a later newspaper advertisement, GW, accompanied by several members of Congress and others, was visiting the manufactory by invitation. After the death of James Davenport later in the year the machinery was sold and the business broken up (BISHOPJ. Leander Bishop. A History of American Manufactures from 1608 to 1860. 3 vols. 1868. Reprint. New York, 1966., 2:71–72).



 


4. Wind Southwesterly, and cold moderating; a large Company of Gentlemen & ladies dined with me. [10]
 


5. Clear—Wind still So. Westerly and more moderate tho’ cold. A large Compy. of Gentn. dined. [12]
 


6. Clear & moderate—Wind still at So. Wt. Road out between 10 & 12 Oclock. A good deal of company in the evening. [22]
 


7. Wind at No. West and cold with clouds. Road to German Town with Mrs. Washington to see Mr. Stuarts paintings. [14]


   
   Gilbert Stuart (1755–1828) had recently returned to America after a long stay in England and Ireland, first as a student and then as a successful painter of portraits. He painted three portraits of GW from life between 1794 and 1796. From each of these life-portraits he made numerous copies to answer the great demand from both Americans and foreigners for likenesses of the first president. In the summer of 1796 Stuart had moved his studio from Philadelphia to a stone barn in Germantown.



 


8. Clear & Cold—wind at No. Wt. Went to a charity Sermon in Christ Church. Alarmed by a cry of fire while there. [6]
 


9. Clear & very cold—wind in the same place. Went to the Theatre, for the first time this Season. The Child of Nature & The Lock & Key were performed. [2]


   
   went: GW has inadvertently written “Wind” in the MS. The New Theatre on Chestnut Street above Sixth Street had opened in 1794, and was said to be the finest theater in America at this time. It was copied after the theater at Bath, Eng., and seated 2,000 people. A stock company had been formed by Hugh Reinagle and Thomas Wignall, and they spent money lavishly to procure costumes and scenery and to obtain a supply of good actors, many from England (SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 2:970–71). The Child of Nature was a comedy in four

acts, and The Lock and Key, a comic opera in two acts. The latter had been a resounding success in London, where it had played at Covent Garden Theatre for about 130 nights (Gaz. of the U.S. [Philadelphia], 5 and 9 Jan. 1797). The performance this evening was by request, and a local newspaper proclaimed that “the President of the United States, and Family, will honor the Theatre with their company” (Claypoole’s Adv. [Philadelphia], 9 Jan. 1797; Gaz. of the U.S. [Philadelphia], 9 Jan. 1797).



   
 


10. Clear. Wind Westerly—or rather Southerly & moderating. [0]
 



11. Wind at No. Et. Sprinkling of Snow in the Morning and raining soberly afterwds. [24]
 


12. Clear & pleasant all day. Wind at So. Wt. All the Diplomatic Corp (except France) dined with me. [34]


   
   The absence of the French minister, Pierre Auguste Adet, from GW’s dinner party was undoubtedly a reflection of the strained relations existing between France and the United States at this time.



 


13. Wind still Southerly. Exercised on horseback, on the River Delaware Crossing to Cowpers Tavern & recrossing below. [24]


   
   cowpers tavern: probably the ferry house erected by Samuel Cooper (1744–1812) in 1770 at Cooper’s Point in what is now Camden, N.J. Samuel’s son William was running the ferry by this time. There were actually several ferries within a short distance of each other, all owned by the Cooper family and all crossing the Delaware to Philadelphia (N.J. Documents, 542). December 1796 had produced unusually cold weather, and the Delaware River at Philadelphia was completely frozen over for several weeks. Jacob Hiltzheimer recorded on 8 Jan. that “from Race Street wharf I walked on the ice to Cooper’s Ferry and back; saw thousands of people horses and sleighs, and booths on the ice” (HILTZHEIMERJacob Cox Parsons, ed. Extracts from the Diary of Jacob Hiltzheimer, of Philadelphia. 1765–1798. Philadelphia, 1893., 237).



 


14. Wind Southerly. Morng. very heavy, with rain from Noon. Company dined with 5 Gent[leme]n. [32]
 


15. Wind at So. Wt. mild & pleasant. [36]
 


16. Wind Westerly with Sunshine & Clouds alternately thro’ the day. [34]
 


17. Clear with the wind at No. Wt. [36]
 


18. Snowing until abt. 11 Oclock then clear & pleast. wind at So. Wt. [27]
 


19. Wind Westerly, & clear & cold. [21]
 


20. Wind at No. Wt. Colder than yesterday—clear until evening then cloudy.
 


21. Three or 4 Inches of Snow fell last Night. Cloudy all day Wind at No. Et. Large compy. dined here. [26]
 


22. Several Inches of Snow fell last Night. Variable weather with the wind at No. Et. [26]
 



23. Wind at So. Wt. & thawing. Small compy. dined here. [21]
 


24. Wind in the same quarter & thawing fast. Went to the Pantheon in the evening. [26]


   
   went to the pantheon: The following advertisement appeared in a Philadelphia newspaper on 23 Jan.: “Pantheon, and Ricketts’s Amphitheatre. Mr. Ricketts takes the liberty of announcing to his friends and the public, that to-morrow evening there will be a variety of performances, at the Pantheon by desire of the president of the United States” (Gaz. of the U.S. [Philadelphia], 23 Jan. 1797). Ricketts’s Amphitheatre, or Circus, was devoted principally to equestrian performances and slack and tightrope walking. John Bill Ricketts, a Scotsman, had come to Philadelphia in 1792 and had shortly afterwards built his large, circular amphitheater at the corner of Chestnut and Sixth streets. Ricketts and his son were the two main equestrians, performing dangerous feats of riding and acrobatics on horseback. The amphitheater burned in 1799, and Ricketts, bankrupt, returned to England (SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 2:952–53).



 


25. Wind more westerly—clearer & somewhat cooler. Lar. company dined here. [24]
 


26. Wind Northerly—then So. Westerly. Clear. Large Compa. dined. [24]
 


27. Wind Southerly—thawing fast. [30]
 


28. Do. Do. Do. Rain last Night [42]
 


29. But little wind, dull and variable weather; misting. [34]
 


30. Clear, & somewhat cooler than yesterday &ca. [28]
 


31. Snowing in the Morning & raining the remainder of the day or rather misting. Wind at No. Et. [22]
